Title: To John Adams from Anne Royall, 29 April 1825
From: Royall, Anne
To: Adams, John




Hond: Sir
Boston April 29th 1825


Permit me to indulge my feelings in grateful acknowledgments for the very kind & polite reception with which you sir distinguished an humble stranger—nothing but the fear of disturbing your repose could have forced me from you so soon I could have conversed with you an age—The same fear Obliged me to suppress the pleasur it would have given me to have informed you that I was present at the exhibition of the students at Cambridge & delight with which I witnessed the delicacy of Your Grandson Mr Charles F. Adams upon "Internal improvements, commerce, & manufactures as objects of National policy"—But you will see it—The modest youth was overwhelmed with applause—I had the paper containing the order of the performance with the names, when at length the charming youth arose, I should have known him amongst a thousand by his angel-mother whose image he is—I stood up during his performance that I might not loose one particle of him, regreting that he was unapprized that one was so near him who took a deep interest in that manly eloquenc with which he acquited himself—But I tire you sir—May your future days be as pleasent & happy as your long life has been honourable & useful, is the fervent prayer of your sincere friend



Anne Royall


NB I beg the Ladies of your family to accept the homage of my profound regard & esteem

